DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, U.S. Patent Publication 2012/0261127, hereinafter referred to as Zhou.
Regarding Claim 15, Zhou discloses a wellbore isolation method comprising:
Disposing a downhole string within a wellbore (12) formed in a subterranean formation (20), the downhole tool string having a wellbore isolation system (a tool string having a number of isolation staging tools 24, Figure 1), the isolation assembly having an outer housing (25) a floating inner mandrel (28/56; Paragraph 0018);
Actuating the wellbore isolation assembly to transition the floating inner mandrel from a first position to a second position (as seen in the transitions between Figures 3 and 4);

Inflating the one or more inflatable elements by receiving the working fluid therein until substantial engagement between the inflatable elements and the wellbore is achieved (Paragraph 0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, U.S. Patent Publication 2012/0261127, in view of Foong et al., U.S. Patent Publication 2015/0152711, hereinafter referred to as Zhou and Foong.
Regarding Claim 1, Zhou discloses a wellbore isolation assembly comprising:
An outer housing (25) having an inner bore formed therethrough (as seen in Figure 2), the outer housing having a treatment port (46) formed therein providing fluidic communication between the inner bore and the exterior (Paragraph 0019);

One or more fluid chambers disposed in the annulus (annular cylinder 56), the one or more chambers having a working fluid (58) disposed therein (Paragraph 0021);
One or more inflatable elements operable to receive the working fluid therein (packers 66; Paragraph 0021);
A plunger (44) disposed in the annulus and coupled with the floating inner mandrel (Paragraphs 0019, 0023);
Wherein the floating inner mandrel is operable to transition between a first position (as seen in Figures 2/3) and a second position (as seen in Figure 4), wherein fluid can flow from the interior bore through the treatment port in the second position; and
Wherein the plunger urges the working fluid from the fluid chamber to the inflatable elements (via force applied from the inner mandrel; Paragraphs 0019, 0023).
While Zhou discloses the above structures, wherein the inner mandrel shifts between a first position isolating the treatment port and a second position which allow flow from the central bore to reach the treatment port, it does not expressly disclose that the inner mandrel includes a port such that alignment of the ports allows the fluid communication.
Additionally, Foong teaches the use of a downhole fluid communication tool which includes an outer housing having flow ports (28) and an inner mandrel having selectively alignable ports (29) such that when the inner mandrel is shifted to align the ports, fluid can be communicated through the ports, and intermediate annular space, and through the outer housing ports (Paragraphs 0013, 0016).

Regarding Claim 2, Zhou further discloses that the inflatable elements fill with working fluid in the second position, and are substantially devoid of working fluid in the first position (as seen in the transition between Figures 3 and 4; Paragraph 0023).
Regarding Claims 3 and 4, Zhou further discloses that an actuation force transitions the floating inner mandrel from the first position to the second position via an applied fluid flow through the inner bore of the mandrel (Paragraphs 0022).
Regarding Claims 5 and 6, Zhou further discloses that the floating inner mandrel has an aperture (axial vent 42) formed at one distal end, the aperture operable to receive a ball (68), thereby restricting fluid flow through the inner bore of the inner mandrel (Paragraphs 0019, 0022).
Regarding Claim 7, Zhou further discloses the use of a biasing element (spring 34) urging the floating mandrel to the first position (Paragraph 0018).
Regarding Claim 8, Zhou disclose a wellbore isolation system comprising:
A downhole tool string having a wellbore isolation system (a tool string having a number of isolation staging tools 24, Figure 1) disposed within a wellbore (12), the wellbore isolation system comprising:
An outer housing (25) having an inner bore formed therethrough (as seen in Figure 2), the outer housing having a treatment port (46) formed therein providing fluidic communication between the inner bore and the exterior (Paragraph 0019);

One or more fluid chambers disposed in the annulus (annular cylinder 56), the one or more chambers having a working fluid (58) disposed therein (Paragraph 0021);
One or more inflatable elements operable to receive the working fluid therein (packers 66; Paragraph 0021);
A plunger (44) disposed in the annulus and coupled with the floating inner mandrel (Paragraphs 0019, 0023);
Wherein the floating inner mandrel is operable to transition between a first position (as seen in Figures 2/3) and a second position (as seen in Figure 4), wherein fluid can flow from the interior bore through the treatment port in the second position; and
Wherein the plunger urges the working fluid from the fluid chamber to the inflatable elements (via force applied from the inner mandrel; Paragraphs 0019, 0023).
While Zhou discloses the above structures, wherein the inner mandrel shifts between a first position isolating the treatment port and a second position which allow flow from the central bore to reach the treatment port, it does not expressly disclose that the inner mandrel includes a port such that alignment of the ports allows the fluid communication.
Additionally, Foong teaches the use of a downhole fluid communication tool which includes an outer housing having flow ports (28) and an inner mandrel having selectively alignable ports (29) such that when the inner mandrel is shifted to align the ports, fluid can be communicated through the ports, and intermediate annular space, and through the outer housing ports (Paragraphs 0013, 0016).

Regarding Claim 9, Zhou further discloses that the inflatable elements fill with working fluid in the second position, and are substantially devoid of working fluid in the first position (as seen in the transition between Figures 3 and 4; Paragraph 0023).
Regarding Claims 10 and 11, Zhou further discloses that an actuation force transitions the floating inner mandrel from the first position to the second position via an applied fluid flow through the inner bore of the mandrel (Paragraphs 0022).
Regarding Claims 12 and 13, Zhou further discloses that the floating inner mandrel has an aperture (axial vent 42) formed at one distal end, the aperture operable to receive a ball (68), thereby restricting fluid flow through the inner bore of the inner mandrel (Paragraphs 0019, 0022).
Regarding Claim 14, Zhou further discloses the use of a biasing element (spring 34) urging the floating mandrel to the first position (Paragraph 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akinlade et al., U.S. Patent Publication 2005/0011678, teaches the use of a ball actuated inflatable packer which uses a ball seat sleeve having an alignable port to allow fluid communication to a housing port for inflating the packer.
Conover, U.S. Patent 3,439,740, teaches the use of a packer inflation system using a plunger to draw in fluid from outside the tool string for filling a packer.

Zhou, U.S. Patent Publication 2017/0145784, teaches the use of a downhole packer inflation tool which uses a shifting inner mandrel to align sidewall ports to establish external fluid communication which directing working fluid to inflate a packer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676